Title: To Thomas Jefferson from Joseph Yznardi, Sr., 12 February 1802
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


          
            Exmo. Señor
            Baltimore 12 de Febo. 1802
          
          Muy Señor mio, y de mi Mayor Respecto
          Repito á V.E Infinitas Gracias por su apresiable de 6 del Corriente llena de pruebas de los favores con qe me Honrra
          Inclusa allará V.E copia de la quenta qe Mr. Gordon de Xerez mandó con los Vinos qe se han enbarcado en esta por el Paquete qe Salio de aqui ayer para essa qe Celebraré lleguen bien acondisionados, y á gusto de V.E
          tengo el Honor de Continuar con el favor de V.E, y pido á Dios gue su Inportante Vida muchos Años
          Exmo. Señor BLM de V.E su obte Servr
          
            Josef Yznardy
          
          
            
              
                No. 1
                Pipe Sherry 10 Years equal to the London Marquet
                188
              
              
                2
                a pipe Paxarete
                202
              
              
                3
                half Pipe Natural Sherry
                84
              
              
                4
                half Do Sherry with Color
                94
              
              
                 
                 
                568
              
              
                 
                Inshurans 6000 $ at 4 ⅌ Ct
                22.72
              
              
                 
                Dollars
                590.72
              
            
          
         
          Editors’ translation
          
            Most Excellent Sir
            Baltimore 12 Feb. 1802
          
          My most illustrious sir, and with my greatest respect
          I thank you again for your esteemed letter of the 6th of this month full of proofs of the favors with which you honor me.
          
          Enclosed you will find a copy of the receipt that Mr. Gordon of Jerez sent with the wines that have been shipped in this city via the packet ship that left from here for that city (Washington) yesterday that I hope will arrive in good condition and to Your Excellency’s taste.
          I have the honor to continue in Your Excellency’s favor, and I ask God that He preserve your important life for many years.
          Most excellent sir your obedient servant kisses Your Excellency’s hand.
          
            Josef Yznardy
          
        